       Case 2:20-cv-01260-MTL Document 24 Filed 10/26/20 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Local 640 Trustees of IBEW and Arizona             No. CV-20-01260-PHX-MTL
     Chapter NECA Health and Welfare Trust
10   Fund,                                              ORDER
11                  Plaintiff,
12   v.
13   CIGNA Health and Life Insurance
     Company,
14
                    Defendant.
15
16          Before the Court is Defendant Cigna Health and Life Insurance Company’s Motion
17   for Leave to File Confidential Information Under Seal (the “Motion to Seal”) (Doc. 19,
18   “Mot.”), to which Plaintiff filed a Response (Doc. 21, “Resp.”) and Defendant filed a Reply
19   (Doc. 22, “Reply”).
20                                                 I.
21          On September 14, 2020, Defendant filed a Motion to Dismiss and Compel
22   Arbitration (the “Motion to Dismiss”), which included a Declaration of Brett Boskiewicz
23   (the “Boskiewicz Declaration”). (Doc. 18.) Defendant requests to file under seal an
24   unredacted version of Exhibit A and unredacted portions of Exhibits B, C, D, E, and F to
25   the Boskiewicz Declaration, as well as the portions of the Motion to Dismiss which quote
26   or reference the allegedly confidential portions of those exhibits. (Mot. at 2.) Initially, it
27   appeared that Plaintiff did not oppose Defendant’s request as to financial information
28   contained in the parties’ Administrative Services Only Agreement (the “ASO
       Case 2:20-cv-01260-MTL Document 24 Filed 10/26/20 Page 2 of 6



 1   Agreement”), but Plaintiff’s Response indicates it opposes the Motion in its entirety. (Resp.
 2   at 2.) Defendant has since publicly filed an unredacted version of the Motion to Dismiss
 3   and Exhibits D, E, and F to the Boskiewicz Declaration with all redactions completely
 4   removed. (Doc. 23; Reply, Attach. 2 (“West Declaration”) ¶¶ 7–8, Exs. D, E, F.) Defendant
 5   also filed new versions of Exhibits A, B, and C with fewer redactions in an attempt to
 6   narrowly tailor its request. (West Declaration ¶¶ 4–6, Exs. A, B, C.) Further, Defendant
 7   maintains the redacted information is not relevant to the resolution of the Motion to
 8   Dismiss. (Doc. 22 at 6.)
 9                                                 II.
10          Generally, the Court’s analysis regarding a motion to seal begins with a “strong
11   presumption in favor of [public] access.” Kamakana v. City & Cty. of Honolulu, 447 F.3d
12   1172, 1178 (9th Cir. 2006); see also Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597
13   (1978) (The public has a general right of access “to inspect and copy . . . judicial records
14   and documents.”). A party must demonstrate “compelling reasons” to seal a dispositive
15   motion or its exhibits. Kamakana, 447 F.3d at 1179. Under the “compelling reasons”
16   standard, the moving party bears the burden of “articulat[ing] compelling reasons
17   supported by specific factual findings . . . that outweigh the general history of access and
18   the public policies favoring disclosure, such as the public interest in understanding the
19   judicial process.” Kamakana, 447 F.3d at 1178–79 (internal citations and quotations
20   omitted); see also Loc. R. Civ. P. 5.6(b) (requiring “a clear statement of the facts and legal
21   authority justifying the filing of the document under seal”).
22          “Compelling reasons” include information that may “become a vehicle for improper
23   purposes, such as the use of records to . . . release trade secrets.” Id. at 1179; Nixon, 435
24   U.S. at 598 (“[C]ourts have refused to permit their files to serve . . . as sources of business
25   information that might harm a litigant’s competitive standing.”). A trade secret consists of
26   “any formula, pattern, device or compilation of information which is used in one’s
27   business, and which gives him an opportunity to obtain an advantage over competitors who
28   do not know or use it.” Bowser, Inc. v. Filters, Inc., 398 F.2d 7, 9 (9th Cir. 1968) (internal


                                                  -2-
       Case 2:20-cv-01260-MTL Document 24 Filed 10/26/20 Page 3 of 6



 1   quotations omitted). The moving party must specifically identify “where in the documents
 2   confidential financial information and trade secrets are to be found.” Foltz v. State Farm
 3   Mut. Auto. Ins. Co., 331 F.3d 1122, 1137 (9th Cir. 2003). General allegations of privilege,
 4   “without further elaboration or any specific linkage with the documents,” do not satisfy the
 5   moving party’s burden. Kamakana, 447 F.3d at 1184.
 6                                                III.
 7          As the moving party, Defendant must articulate a compelling reason and provide
 8   specific factual support for sealing each document. Kamakana, 447 F.3d at 1179. In the
 9   Motion to Seal, Defendant contends the ASO Agreement “contains confidential business
10   information and proprietary rate information.” (Mot. at 2.) This information, Defendant
11   says, tends to give it an advantage when negotiating with other prospective clients. (Id.) In
12   response, Plaintiff contends Defendant “has made no particularized showing concerning
13   the materials it seeks to hide from public view.” (Resp. at 6.) Plaintiff further alleges that
14   the Motion to Seal “fails to even discuss the exhibits, much less provide a detailed exhibit-
15   by-exhibit explanation of how Cigna will be harmed by disclosure.” (Id.)
16          Considering just Defendant’s Motion to Seal, the Court tends to agree with Plaintiff.
17   Indeed, Defendant’s statements in the Motion to Seal, “without any further elaboration or
18   any specific linkage with the documents,” are insufficient to satisfy Defendant’s burden.
19   See Kamanaka, 447 F.3d at 1184. But Defendant, in reply and upon learning that Plaintiff
20   opposed its entire motion, offers additional factual support. The Court now addresses
21   whether that support is sufficient to satisfy the “compelling reasons” standard.
22          A.     Exhibits A, B, and C
23          Exhibit A is a redacted version of the ASO Agreement, and Exhibits B and C are
24   correspondences which quote portions thereof. (West Declaration, Ex. A, B, C.) In its
25   Reply, Defendant argues the ASO Agreement should be sealed because it contains
26   “competitively sensitive material, which, if disclosed, would be harmful to Cigna.” (Reply
27   at 3–4.) Defendant offers as factual support the Supplemental Declaration of Bonnie
28   Evelyn in Support of Cigna’s Motion to Seal (“Evelyn Declaration”) (Reply, Attach. 2


                                                 -3-
         Case 2:20-cv-01260-MTL Document 24 Filed 10/26/20 Page 4 of 6



 1   (“Evelyn Declaration”).) The Evelyn Declaration explains the ASO Agreement contains
 2   “information regarding the various rates clients would pay to Cigna, prices and offerings
 3   for various drugs and products,” and “the design and mechanics” of Defendant’s services.
 4   (Id. at ¶ 4.) The Evelyn Declaration further contends that “competitors and others in the
 5   industry” might use this information to “undercut Cigna’s rates or copy the services and
 6   programs Cigna provides,” and that Defendant’s other clients could use the information in
 7   negotiations with Defendant or its competitors. (Id. at ¶¶ 6–8.)
 8           Considering the foregoing, the Court finds that Defendant has met its burden to
 9   show that compelling reasons justify sealing Exhibit A. The redacted portions of Exhibit A
10   include a Schedule of Financial Charges, which sets forth “[c]ertain fees and charges [that]
11   will be billed to the Fund” and information pertaining to a “Medical and Pharmacy Cost
12   Containment” program. (West Declaration, Ex. A at 13, 19, 20.) And Defendant has
13   sufficiently shown that revealing its rates, programs, and services might harm its
14   competitive standing. (Evelyn Declaration ¶¶ 6–9.) See Apple Inc. v. Psystar Corp., 658
15   F.3d 1150, 1162 (9th Cir. 2011) (“[P]ublication of materials that could result in
16   infringement upon trade secrets has long been considered a factor that would overcome
17   th[e] strong presumption [in favor of public access].”). Moreover, the public does not have
18   a strong interest in viewing the redacted information because it is not relevant to the
19   resolution of the Motion to Dismiss.* And the Court notes that Defendant has filed redacted
20   versions of the exhibits which further limits harm done to the public. Because Defendant
21   provides a compelling reason supported by specific factual findings, the Court grants the
22   Motion to Seal as to Exhibit A.
23           Defendant contends that Exhibit B contains a “direct screenshot of the Schedule of
24   Financial Charges,” which is set forth in the ASO Agreement. (Evelyn Declaration ¶ 10.)
25   Because the Schedule of Financial Charges contains information that constitutes a trade
26   secret, the Court finds Defendant has also carried its burden with respect to Exhibit B.
27
     *
      To be sure, Defendant’s argument in the Motion to Dismiss is that Plaintiff’s claims are
28   “subject to mandatory and binding arbitration” under the terms of the ASO Agreement.
     (Doc. 23 at 6.) The redacted information does not pertain to the arbitration provision.

                                                 -4-
       Case 2:20-cv-01260-MTL Document 24 Filed 10/26/20 Page 5 of 6



 1          Similarly, Defendant argues that Exhibit C contains “several direct quotations of
 2   [Defendant’s] rates and services, as well as calculations of discounts and fees derived from
 3   those rates.” (Evelyn Declaration ¶ 11.) As discussed, that information constitutes a trade
 4   secret such that a compelling reason exists to seal the document. Accordingly, the Court
 5   grants the Motion to Seal as to Exhibit C.
 6          B.     Exhibits D, E, and F
 7          Defendant has publicly filed unredacted versions of Exhibits D, E, and F. (West
 8   Declaration ¶ 7.) Thus, it appears Defendant has abandoned its request to file the redacted
 9   portions of those exhibits under seal. To the extent Defendant still seeks to file Exhibits D,
10   E, and F under seal, Defendant has not provided any specific factual basis for doing so.
11   The Motion to Seal, Defendant’s Reply, and the Evelyn Declaration only address
12   Exhibits A, B, and C. Thus, the Motion to Seal is denied as to Exhibits D, E, and F.
13          C.     The Motion to Dismiss
14          Defendant originally moved to seal the portions of the Motion to Dismiss that quote
15   or reference Exhibits A, B, C, D, E, and F to the Boskiewicz Declaration. Defendant has
16   since publicly filed an unredacted version of their Motion to Dismiss. (See Doc. 23.) Thus,
17   Defendant seems to have also abandoned its request as to the portions of the Motion to
18   Dismiss that quote or reference the relevant exhibits. To the extent Defendant still seeks to
19   file portions of the Motion to Dismiss under seal, Defendant has not provided a compelling
20   reason to do so. Thus, the Motion to Seal to the extent of the portions of the Motion to
21   Dismiss is denied.
22                                                IV.
23          Accordingly,
24          IT IS ORDERED granting in part the Motion for Leave to File Confidential
25   Information Under Seal (part of Doc. 19) as to Exhibits A, B, and C to the Boskiewicz
26   Declaration. The Motion to Seal is denied in all other respects.
27          IT IS FURTHER ORDERED directing the Clerk of Court to file the unredacted
28   version of Exhibit A, (currently lodged at Doc. 20, Attach. 1), and the unredacted versions


                                                  -5-
       Case 2:20-cv-01260-MTL Document 24 Filed 10/26/20 Page 6 of 6



 1   of Exhibits B and C, (currently lodged at Doc. 20, Attach. 2), under seal. The Clerk of
 2   Court shall file Defendant Cigna Health and Life Insurance Company’s Motion to Dismiss
 3   and Compel Arbitration as well as Exhibits D, E, and F to the Boskiewicz Declaration,
 4   (currently lodged at Doc. 20), on the public docket.
 5          Dated this 26th day of October, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -6-
